Citation Nr: 0418332	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent prior to April 1, 2002, exclusive of February 28, 
2002, through March 31, 2002, when a temporary total 
disability evaluation was assigned, and to an evaluation in 
excess of 30 percent thereafter for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a January 2003 decision of the Board, the veteran's 
service-connected PTSD was assigned a 30 percent initial 
disability evaluation for the period from August 11, 1997, to 
March 31, 2002, exclusive of temporary total disability, and 
an evaluation in excess of 30 percent for PTSD from April 1, 
2002, was denied.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2003 Order, the Court 
vacated the January 2003 decision of the Board and remanded 
the matter to the Board for development consistent with the 
Joint Motion for Remand.  Upon review of the claims file, the 
Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.  

It is noted that a May 2004 letter from the veteran's 
attorney includes the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.





REMAND

In its November 2003 Order, the Court granted a Joint Motion 
for Remand which stated, in essence, that the veteran had not 
been adequately notified of the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The Board also notes that VA 
regulations have been revised to implement the statutory 
changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The Board notes, however, that the 
record does not show that the appellant has been properly 
notified of the evidence necessary for a favorable 
determination as to the issue on appeal.  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claim at issue.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters which the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should then review the claim 
in light of any additional evidence 
received since the September 2002 
Statement of the Case (SOC).  If the 
benefit sought on appeal remains denied, 
the RO should issue an appropriate SSOC.  
The veteran and his representative should 
have the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



